Citation Nr: 0942528	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-08 905	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right tibia, fibula, and ankle, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right ankle 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In pertinent part, that decision 
denied service connection for degenerative disc disease of 
the lumbar spine and osteoarthritis of the right knee; 
increased ratings for residuals of fracture of the right 
tibia, fibula, and ankle and right ankle osteoarthritis; and 
a total rating based on unemployability due to service-
connected disability.  The Veteran timely perfected an appeal 
with respect to these issues.

In an October 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and for degenerative joint disease of the right knee.  It 
additionally granted a total rating based on unemployability.  
The remaining two issues were certified to the Board.   


FINDING OF FACT

On October 27, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


